


Exhibit 10.3

 

FINAL

 

VERASTEM, INC.

 

Restricted Stock Unit Agreement

Time-Vesting Restricted Stock Unit

Granted under 2012 Incentive Plan

 

NOTICE OF GRANT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Verastem, Inc. (the “Company”), a Delaware corporation,
and the Participant.

 

I.                                        Agreement Date

 

Date:

September 18, 2012

 

II.                                   Participant Information

 

Participant:

Christoph Westphal, M.D., Ph.D.

Participant Address:

17 Hawes Street

 

Brookline, MA 02446

 

III.                              Grant Information

 

Grant Date:

September 18, 2012

Restricted Stock Units:

206,612

 

IV.                               Vesting Table

 

Vesting Date

 

RSUs that Vest

 

December 31, 2012 (the “First Vesting Date”)

 

25

%

Quarterly on each Three-Month Anniversary of the First Vesting Date until the
Third Anniversary of the First Vesting Date

 

6.25

%

 

This Agreement includes this Notice of Grant and the following General Terms and
Conditions (attached as Exhibit A), which are expressly incorporated by
reference in their entirety herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

VERASTEM, INC.

PARTICIPANT

 

 

By:

/s/ Robert Forrester

 

/s/ Christoph Westphal, M.D., Ph.D.

Name:

Robert Forrester

 

Name: Christoph Westphal, M.D., Ph.D.

Title:

Chief Operating Officer

 

 

 

--------------------------------------------------------------------------------


 

Restricted Stock Unit Agreement

 

EXHIBIT A

 

GENERAL TERMS AND CONDITIONS

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.                                      Grant of RSUs; Condition of Grant.  In
consideration of services rendered to the Company by the Participant, the
Company has granted to the Participant, subject to the terms and conditions set
forth in this Agreement and in the Company’s 2012 Incentive Plan (the “Plan”),
an award of Restricted Stock Units (the “RSUs”), representing an award of the
number of RSUs (the “Share Number”) set forth in the Notice of Grant that forms
part of this Agreement (the “Notice of Grant”).  The RSUs entitle the
Participant to receive, upon and subject to the vesting of the RSUs (as
described in Section 2 below), one share of common stock, $0.0001 par value per
share, of the Company (the “Common Stock”) for each RSU that vests.  The shares
of Common Stock that are issuable upon vesting of the RSUs are referred to in
this Agreement as the “Shares.”

 

2.                                      Vesting of the RSUs; Issuance of Shares.

 

(a)                                 Vesting of the RSUs.  Subject to the other
provisions of this Section 2, the RSUs shall vest in accordance with the Vesting
Table set forth in the Notice of Grant (the “Vesting Table”).  Any fractional
RSU resulting from the application of the percentages in the Vesting Table shall
be rounded down to the nearest whole number of RSUs.  The vesting of your RSU’s
shall be subject to such further terms and conditions as are set forth in the
offer letter, dated September 18, 2012,  between the Company and the
Participant, which are incorporated herein by reference.

 

(b)                                 Issuance of Shares.  Within thirty days of
each vesting date shown in the Vesting Table (the “Vesting Dates”), the Company
will issue to the Participant, in certificated or uncertificated form, such
number of Shares as is equal to the number of RSUs that vested on such Vesting
Date and shall deliver such Shares to the Participant, or to the broker
designated by the Participant.

 

3.                                      Dividends.  The RSUs shall have no
rights with respect to dividends declared by the Company with respect to its
capital stock, provided that the foregoing shall not prohibit or otherwise limit
the adjustment of the terms of this Agreement in accordance with Section 9 of
the Plan.

 

4.                                      Taxes.

 

(a)                                 Acknowledgments;  No
Section 83(b) Election.  The Participant acknowledges that he is responsible for
obtaining the advice of the Participant’s own tax advisors with respect to the
grant of the RSUs and the Shares upon vesting thereof and the Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the RSUs or Shares.  The Participant understands that the Participant (and
not the Company) shall be responsible for the

 

--------------------------------------------------------------------------------


 

Participant’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the RSUs and the Shares underlying the RSUs.  The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended, is available with respect to the issuance of the RSUs
and the Shares underlying the RSUs.

 

(b)                                 Withholding.  As a condition to the granting
of the RSUs and the vesting thereof, the Participant acknowledges and agrees
that he is responsible for the payment of income and employment taxes (and any
other taxes required to be withheld) payable in connection with the grant or
vesting of, or otherwise in connection with, the RSUs.  Accordingly, the
Participant agrees to remit to the Company or any applicable subsidiary an
amount sufficient to pay such taxes.  Such payment shall be made to the Company
or the applicable subsidiary of the Company in a form that is reasonably
acceptable to the Company, as the Company may determine in its discretion.  The
Company in its discretion may retain and withhold from delivery at the time of
vesting that number of shares of Common Stock having a fair market value equal
to the statutory minimum withholding taxes owed by the Participant, which
retained shares shall fund the payment of such taxes by the Company on behalf of
the Participant.  Alternatively, the Company may require the Participant to
provide a designated broker with irrevocable instructions directing the
designated broker to, on the date of the designated broker’s receipt of any
shares of Common Stock in accordance with Section 2, sell in accordance with
ordinary principles of best execution that number of such shares of Common Stock
as is necessary to yield net proceeds to the Participant equal to the amount of
withholding taxes with respect to the income recognized by the Participant as a
result of the vesting of the RSUs (based on the minimum statutory withholding
rates for all tax purposes, including payroll and social taxes, that are
applicable to such income) and remit such proceeds to the Company in
satisfaction of such tax withholding obligations of the Company.

 

5.                                      Transferability.

 

(a)                                 Restrictions on Transfer. The Participant
shall not sell, assign, transfer, pledge, hypothecate or otherwise encumber, by
operation of law or otherwise, any RSUs, or any interest therein, until such
RSUs have vested and the Shares underlying the RSUs have been issued.

 

(b)                                 Agreement in Connection with Public
Offering. The Participant agrees, in connection with an underwritten public
offering of the Common Stock pursuant to a registration statement under the
Securities Act, (i) not to (a) offer, pledge, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any other securities of the Company or (b) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of shares of Common Stock or other securities of the Company,
whether any transaction described in clause (a) or (b) is to be settled by
delivery of securities, in cash or otherwise, during the period beginning on the
date of the filing of such registration statement with the Securities and
Exchange Commission and ending 360 days after the date of the final prospectus
relating to the offering (plus up to an additional 34 days to the extent
requested by the managing underwriters for such offering in order to address
FINRA Rule 2711(f)(4) or any similar successor provision), except, in the
discretion of the Company, to the extent required to satisfy the tax withholding
obligations set forth in Section 4(b) of this

 

--------------------------------------------------------------------------------


 

Agreement, and (ii) to execute any agreement reflecting clause (i) above as may
be requested by the Company or the managing underwriters at the time of such
offering.  The Company may impose stop-transfer instructions with respect to the
shares of Common Stock or other securities subject to the foregoing restriction
until the end of the “lock-up” period.

 

6.                                      Miscellaneous.

 

(a)                                 No Rights to Employment.  The Participant
acknowledges and agrees that the grant of the RSUs and their vesting pursuant to
Section 2 do not constitute an express or implied promise of continued
employment for any period.

 

(b)                                 Section 409A.  This Agreement is intended to
comply with or be exempt from the requirements of Section 409A and shall be
construed consistently therewith.  In any event, the Company makes no
representations or warranties and will have no liability to the Participant or
to any other person, if any of the provisions of or payments under this
Agreement are determined to constitute nonqualified deferred compensation
subject to Section 409A but that do not satisfy the requirements of that
Section.

 

(c)                                  Entire Agreement.  This Agreement and the
Plan constitute the entire agreement between the parties, and supersede all
prior agreements and understandings, relating to the subject matter of this
Agreement; provided that any separate employment or severance agreement between
the Company and the Participant that includes terms relating to the acceleration
of vesting of equity awards shall not be superseded by this Agreement.  In the
event of a conflict between the terms and provisions of the Plan and the terms
and provisions of this Agreement, the Plan terms and provisions shall prevail.

 

(d)                                 Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the internal laws of the
State of Delaware, without regard to any applicable conflict of law principles.

 

(e)                                  Authority of Compensation Committee.  In
making any decisions or taking any actions with respect to the matters covered
by this Agreement, the Compensation Committee shall have all of the authority
and discretion, and shall be subject to all of the protections, provided for in
the Plan.  All decisions and actions by the Compensation Committee with respect
to this Agreement shall be made in the Compensation Committee’s discretion and
shall be final and binding on the Participant.

 

--------------------------------------------------------------------------------
